In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-04-091 CR

____________________


CHARLES RAY BROUSSARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 89279




MEMORANDUM OPINION
	A jury found Charles Ray Broussard guilty of unlawful possession of a firearm by
a felon.  Tex. Pen. Code Ann. § 46.04(a)(2) (Vernon Supp. 2005).  The court assessed
punishment for the third degree felony offense at eight years of confinement in the Texas
Department of Criminal Justice, Correctional Institutions Division.  Tex. Pen. Code Ann.
§ 12.34 (Vernon 2003).

	The brief filed by Broussard's appellate counsel concludes no arguable error is
presented in this appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967), and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On
March 24, 2005, we granted an extension of time for Broussard to file a pro se brief.  We
received no response from the appellant. 
	We have reviewed the entire record, and find no error that will arguably support
an appeal. Therefore, we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).  The judgment is affirmed.
	AFFIRMED.
							__________________________
							      DAVID GAULTNEY
								        Justice
 
Submitted on July 11, 2005
Opinion Delivered July 27, 2005 
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.